Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-6, 12 and 13, in the reply filed on Jan. 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 remain pending in the current application, claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1-6, 12 and 13 have been considered on the merits.

Status of the Claims 
	Claims 1-13 are currently pending.

	Claims 1-6, 12 and 13 have been considered on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “P” is described on pg. 9 line 28, pg. 10 lines 7 and 16, and pg. 11 line 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “placing a human organ within a medium containing a volumetric body”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “placing a human organ within a medium contained in a volumetric body”.  This suggestion is based on the description in the published specification in [0051].
Claim 1 is objected to in the recitation of “applying an electric current of sufficient magnitude, to create a reducing environment, to flow through said organ to be transplanted, to provide said reducing environment in which the human organ is held”, and in the interest of improving claim form, it is suggested that the recited phrase be and to provide said reducing environment in which the human organ is held”.  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 1, the phrase "said transplanting medium" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  
	In claim 12, the phrase “claim 1 as applied to the storing place of the organ in order to prolong life time”, renders the claim and its dependents indefinite, since it is unclear how claim 1 is being applied.  Claim 1 is to a method of reducing oxidative stress without depleting the electron content of an organ to be transplanted and claim 12 appears to direct to either an outcome of practicing the method or an additional step of storing the organ.  For the purposes of compact prosecution, the phrase in the claims 
In claim 13, line 1, the phrase "the storing place" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  
In claim 13, the phrase “claim 1 as applied to the human transporting container in order to prolong life time”, renders the claim and its dependents indefinite, since it is unclear how claim 1 is being applied.  Claim 1 is to a method of reducing oxidative stress without depleting the electron content of an organ to be transplanted and claim 13 appears to direct to either an outcome of practicing the method or an additional step of transporting the organ.  For the purposes of compact prosecution, the phrase in the claims will be interpreted to mean that by practicing the method of claim 1 the organ has a prolonged life time.
In claim 13, line 1, the phrase "the human transporting container" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Martindale et al. (US 5,051,352 A1).
With respect to the first recited step in claim 1, Martindale teaches placing a human organ to be transplanted in a chamber (volumetric body) of an apparatus containing a perfusate (medium) (Fig. 1, Col. 1 lines 10-19, Col. 2 line 57 to Col. 3 line 4 and claim 1).  With respect to the second recited step in claim 1, Martindale teaches applying electrical stimulation (electrical current) to the organ so that it flows through the organ (Fig. 4-6 and Col. 8 lines 44-48).  It is noted that Martindale does not teach the method where the current is of sufficient magnitude to create a reducing environment to flow through the organ in the environment in which the organ is held as recited in claim 1.  However, the teachings of Martindale teach the claimed method of placing an organ in a volumetric body with a medium and applying electrical stimulation.  Thus, the claimed result of generating a reducing environment which flows through the organ must be inherent to the method as taught by the references and a necessary effect of practicing the method.  
With respected claim 2, Martindale the medium is a perfusate (liquid) (Col. 2 line 57 to Col. 3 line 4).  With respect to claims 12 and 13, Martindale teaches the method maintains the viability of organs (prolongs the life time of the organ as claims 12 and 13 are being interpreted as explained in the rejections under 35 U.S.C. §112 (b)) (abstract and Col. 2 lines 59-65).
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martindale et al. (US 5,051,352 A1) in view of Song et al. (Advanced Healthcare Materials, 2016).
With respect to the first recited step in claim 1, Martindale teaches placing a human organ to be transplanted in a chamber (volumetric body) of an apparatus containing a perfusate (medium) (Fig. 1, Col. 1 lines 10-19, Col. 2 line 57 to Col. 3 line 4 and claim 1).  With respect to the second recited step in claim 1, Martindale teaches applying electrical stimulation (electrical current) to the organ so that it flows through the organ (Fig. 4-6 and Col. 8 lines 44-48).  It is noted that Martindale does not teach the method where the current is of sufficient magnitude to create a reducing environment to flow through the organ in the environment in which the organ is held as recited in claim 1.  However, the teachings of Martindale teach the claimed method of placing an organ in a volumetric body with a medium and applying electrical stimulation.  Thus, the claimed result of generating a reducing environment which flows through the organ must be inherent to the method as taught by the references and a necessary effect of practicing the method.  
With respected claim 2, Martindale the medium is a perfusate (liquid) (Col. 2 line 57 to Col. 3 line 4).  With respect to claims 12 and 13, Martindale teaches the method maintains the viability of organs (prolongs the life time of the organ as claims 12 and 13 
Martindale does not teach the method where the electric current is provided by a solar cell as recited in claim 4.  However, Song teaches solar cells can be used to provide DC electricity to organs (pg. 1572 para. 1).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Martindale in such a way that the source of the electric current is a solar cell for the purpose being able of being able to generate an electrical current in container containing an organ for transplantation.  Furthermore, it would have been obvious to one skilled in the art to have further modified Martindale such that the source of the electric current is a solar cell, since methods of providing electricity to organs were known to use solar cells as taught by Song.  Such a modification merely involves the substitution of one known source of an electrical current for another for the providing of an electrical current in container containing an organ for transplantation.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martindale et al. (US 5,051,352 A1) in view of Yang et al. (Journal of Medical Devices, 2014). 
With respect to the first recited step in claim 1, Martindale teaches placing a human organ to be transplanted in a chamber (volumetric body) of an apparatus   With respect to the second recited step in claim 1, Martindale teaches applying electrical stimulation (electrical current) to the organ so that it flows through the organ (Fig. 4-6 and Col. 8 lines 44-48).  It is noted that Martindale does not teach the method where the current is of sufficient magnitude to create a reducing environment to flow through the organ in the environment in which the organ is held as recited in claim 1.  However, the teachings of Martindale teach the claimed method of placing an organ in a volumetric body with a medium and applying electrical stimulation.  Thus, the claimed result of generating a reducing environment which flows through the organ must be inherent to the method as taught by the references and a necessary effect of practicing the method.  
With respected claim 2, Martindale the medium is a perfusate (liquid) (Col. 2 line 57 to Col. 3 line 4).  With respect to claims 12 and 13, Martindale teaches the method maintains the viability of organs (prolongs the life time of the organ as claims 12 and 13 are being interpreted as explained in the rejections under 35 U.S.C. §112 (b)) (abstract and Col. 2 lines 59-65).
Martindale does not teach the method where the electric current is provided by a thermocouple as recited in claim 5.  Yang teaches a thermoelectric generator can be used to provide electrical current for an organ (abstract).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Martindale in such a way that the source of the electric current is a thermocouple for the purpose being able of being able to generate an electrical current in container containing an organ for transplantation.  Furthermore, it would have been 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 2, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martindale et al. (US 5,051,352 A1) in view of Otero et al. (Electrochimica Acta, 2012). 
With respect to the first recited step in claim 1, Martindale teaches placing a human organ to be transplanted in a chamber (volumetric body) of an apparatus containing a perfusate (medium) (Fig. 1, Col. 1 lines 10-19, Col. 2 line 57 to Col. 3 line 4 and claim 1).  With respect to the second recited step in claim 1, Martindale teaches applying electrical stimulation (electrical current) to the organ so that it flows through the organ (Fig. 4-6 and Col. 8 lines 44-48).  It is noted that Martindale does not teach the method where the current is of sufficient magnitude to create a reducing environment to flow through the organ in the environment in which the organ is held as recited in claim 1.  However, the teachings of Martindale teach the claimed method of placing an organ in a volumetric body with a medium and applying electrical stimulation.  Thus, the claimed result of generating a reducing environment which flows through the organ 
With respected claim 2, Martindale the medium is a perfusate (liquid) (Col. 2 line 57 to Col. 3 line 4).  With respect to claims 12 and 13, Martindale teaches the method maintains the viability of organs (prolongs the life time of the organ as claims 12 and 13 are being interpreted as explained in the rejections under 35 U.S.C. §112 (b)) (abstract and Col. 2 lines 59-65).
Martindale does not teach the method where the electric current is provided by an electrochemical potentiostat as recited in claim 6.  However, Otero teaches a potentiostat generator can be used to provide electrical current for an organ (pg. 123 section 9).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Martindale in such a way that the source of the electric current is a potentiostat generator for the purpose being able of being able to generate an electrical current in container containing an organ for transplantation.  Furthermore, it would have been obvious to one skilled in the art to have further modified Martindale such that the source of the electric current is a potentiostat generator, since methods of providing electricity to organs were known to use solar cells as taught by Otero.  Such a modification merely involves the substitution of one known source of an electrical current for another for the providing of an electrical current in container containing an organ for transplantation.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that Martindale teaches delivering an electrical current of 1 millivolts to 80 volts and 0.001 to 15 amps (0.1 to 15,000 milliamps) (Col. 12 lines 52-61).  The claim range is 1 to 1.5 volts and 0.1 to 900 milliamps.  Although there is overlap with the taught and claimed ranges, there is no motivation in the art to narrow the range to claimed ranges.  Additionally, Martindale does not teach the method where the current is a low voltage DC current as recited in claim 3.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632